DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-20 in the reply filed on 11/26/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0233329 to Cheng et al. (hereinafter Cheng).
With respect to Claim 12, Cheng discloses a semiconductor structure (e.g., a nitride HEMT device) (Cheng, Fig. 3, ¶0002,  ¶0007-¶0027, ¶0042-¶0049), comprising:
       a high-resistance silicon substrate (e.g., a silicon substrate 1 including a high resistance region 10, a space charge region, is interpreted as a high-resistance silicon substrate) (Cheng, Fig. 3, ¶0008, ¶0045, ¶0047, ¶0049); and
       a compound layer (e.g., 2/3/4/5) (Cheng, Fig. 3, ¶0017-¶0021, ¶0046, ¶0049) located on the high-resistance silicon substrate (1);
       wherein the high-resistance silicon substrate (1) comprises a space charge region (10) (Cheng, Fig. 3, ¶0008, ¶0043-¶0045, ¶0047, ¶0049) located at a position where an 
       the compound layer (2/3/4/5) (Cheng, Fig. 3, ¶0046, ¶0049) at least comprises an element (.g., Al, Ga), a p-type semiconductor region (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Fig. 3, ¶0008, ¶0043-¶0045, ¶0049) in the high-resistance silicon substrate.
Regarding limitation “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate”, it is noted that the above language is directed towards the process of making a p-type semiconductor region in the high-resistance silicon substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate” only requires a structure, a p-type semiconductor region in the high-resistance silicon substrate, which does not distinguish the invention from Cheng, who teaches the structure as claimed.
Regarding Claim 13, Cheng discloses the semiconductor structure according to claim 12. Further, Cheng discloses the semiconductor structure, wherein the compound layer (2/3/4/5) (Cheng, Fig. 3, ¶0017-¶0021, ¶0046, ¶0049) is a III-V group compound layer.
Regarding Claim 14, Cheng discloses the semiconductor structure according to claim 13. Further, Cheng discloses the semiconductor structure, wherein the III-V group compound layer (2/3/4/5) (Cheng, Fig. 3, ¶0017-¶0021, ¶0046, ¶0049) comprises a back barrier layer (3), a channel layer (4), and an upper barrier layer (5).
Regarding Claim 15, Cheng discloses the semiconductor structure according to claim 12. Further, Cheng discloses the semiconductor structure, wherein the high-resistance silicon substrate (1) has a plurality of n-type semiconductor regions (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Fig. 3, ¶0008, ¶0043-¶0045, ¶0049).
Regarding Claim 18, Cheng discloses the semiconductor structure according to claim 15. Further, Cheng discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Figs. 1e, 3, ¶0043, ¶0045, ¶0049) are in a shape of triangular from cross-sectional view.
Regarding Claim 19, Cheng discloses the semiconductor structure according to claim 15. Further, Cheng discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Figs. 1g, 1h, 1i, 3, ¶0043, ¶0045, ¶0049) are in a shape of separate rectangle, triangular, or concentric circle structure from top view.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318360 to Lu et al. (hereinafter Lu) in view of Briere (US 2014/0197462).
With respect to Claim 12, Lu discloses a semiconductor structure (e.g., a power transistor device) (Lu, Figs. 1A-1B, ¶0011-¶0013, ¶0029-¶0037, ¶0052-¶0054), comprising:
       a silicon substrate (2) (Lu, Figs. 1A-1B, ¶0030-¶0031); and
       a compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033) located on the silicon substrate (2);
       wherein the silicon substrate (2) comprises a space charge region (e.g., current blocking region including regions 2a-2h of alternating n-type and p-type doping) (Lu, Figs. 1A-1B, ¶0030, ¶0035, ¶0037) located at a position where an upper part of the silicon substrate (2) is in contact with the compound layer (5); and
       the compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033, ¶0037) at least comprises an element (e.g., Al or Ga diffuse to dope a silicon substrate p-type during a high temperature growth of the compound layer 5), a p-type semiconductor region (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) in the silicon substrate (2).
Further, Lu does not specifically disclose that a silicon substrate is a high-resistance silicon substrate. However, Briere teaches forming a power transistor comprising a high resistivity silicon (HR-Si) substrate (Briere, Figs. 2-4, ¶0007, ¶0014, ¶0022-¶0028, ¶0042) having a resistivity greater than 1 k-cm to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate over which the III-N transistor is formed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Lu by forming the III-N transistor on the high resistivity silicon substrate as taught by Briere to have a high-resistance silicon substrate in order to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate, and thus to improve performance of the transistor (Briere, ¶0007, ¶0014, ¶0022-¶0028, ¶0042).
Regarding limitation “the element diffuses into the high-resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate”, it is noted that the above language is directed towards the process of making a p-type semiconductor region in the high-resistance silicon substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate” only requires a structure, a p-type semiconductor region in the high-resistance silicon substrate, which does not distinguish the invention from Lu, who teaches the structure as claimed.
Nevertheless, Lu discloses that during a high temperature growth of the compound layer (5) (Lu, 1A-1B, ¶0037), Al or Ga elements of the compound layer (5) would diffuse to dope a silicon substrate (2) p-type.
Regarding Claim 13, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) is a III-V group compound layer.
Regarding Claim 14, Lu in view of Briere discloses the semiconductor structure according to claim 13. Further, Lu discloses the semiconductor structure, wherein the III-V group compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) comprises a channel layer, and a barrier layer, but does not specifically disclose a back barrier layer, and an upper barrier layer. However, Briere teaches forming a power transistor comprising a high resistivity silicon (HR-Si) substrate (Briere, Figs. 2-4, ¶0007, ¶0014, ¶0022-¶0028, ¶0042) having a resistivity greater than 1 k-cm to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate over which the III-N transistor is formed, wherein the III-N transistor includes a III-N heterostructure (Briere, Figs. 2-4, ¶0026) formed over the transition and/or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming the III-N transistor including a III-N heterostructure on the high resistivity silicon substrate as taught by Briere, wherein the III-N heterostructure includes a barrier layer on the channel as an upper barrier layer and the transition and/or buffer layer formed under the channel layer as a back barrier layer to have a back barrier layer, and an upper barrier layer in order to provide III-N transistor on the high-resistivity substrate to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate, and thus to improve performance of the transistor (Briere, ¶0007, ¶0014, ¶0022-¶0028, ¶0042).
Regarding Claim 15, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu in view of Briere discloses the semiconductor structure, wherein the high-resistance silicon substrate (1) has a plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031).
Regarding Claim 16, Lu in view of Briere discloses the semiconductor structure according to claim 15. Further, Lu does not specifically disclose that a doping ion concentration of the plurality of n-type semiconductor regions is 1E14cm-3~ 1E20cm-3.  However, Lu teaches that a doping ion concentration of the plurality of n-type semiconductor regions (2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0037, ¶0035, ¶0033) is 1015cm-3~ 1016cm-3, and that regions (2a-2h) have alternating n- and p+ regions or alternating n+ and p- regions, and the particular doping concentrations and doping profiles are used to reduce the leakage current through the substrate. The claimed range overlap the range of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming a plurality of p-n junctions in the substrate having alternating n-type and p-type doping regions with optimized doping concentrations as taught by Lu to have a doping ion concentration of the plurality of n-type semiconductor -3~ 1E20cm-3 in order to efficiently reduce the leakage current through the substrate (Lu, ¶0011-¶0013, ¶0029, ¶0037).
Regarding Claim 17, Lu in view of Briere discloses the semiconductor structure according to claim 15. Further, Lu does not specifically disclose that a depth of each of the plurality of n-type semiconductor regions is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a depth of each of the plurality of n-type semiconductor regions that is 0.01 m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Regarding Claim 18, Lu in view of Briere discloses the semiconductor structure according to claim 15. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1A, ¶0037, ¶0035, ¶0033) are in a shape of rectangular from cross-sectional view.
Regarding Claim 19, Lu in view of Briere discloses the semiconductor structure according to claim 15. Further, Lu discloses the semiconductor structure, wherein 
Regarding Claim 20, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a thickness of the space charge region is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a thickness of the space charge region that is 0.01 m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318360 to Lu et al. (hereinafter Lu) in view of Chen et al. (US 20020/0075314, hereinafter Chen).
With respect to Claim 12, Lu discloses a semiconductor structure (e.g., a power transistor device) (Lu, Figs. 1A-1B, ¶0011-¶0013, ¶0029-¶0037, ¶0052-¶0054), comprising:
       a silicon substrate (2) (Lu, Figs. 1A-1B, ¶0030-¶0031); and
       a compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033) located on the silicon substrate (2);
       wherein the silicon substrate (2) comprises a space charge region (e.g., current blocking region including regions 2a-2h of alternating n-type and p-type doping) (Lu, Figs. 1A-1B, ¶0030, ¶0035, ¶0037) located at a position where an upper part of the silicon substrate (2) is in contact with the compound layer (5); and

Further, Lu does not specifically disclose that a silicon substrate is a high-resistance silicon substrate. However, Chen teaches forming a HEMT transistor comprising a high resistance silicon substrate (104) (Chen, Fig. 1, ¶0002, ¶0013-¶0028, ¶0048-¶0068) having a resistance greater than 1 k-cm to reduce the substrate losses (Chen, Fig. 1, ¶0017, ¶0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Lu by forming the III-N transistor on the high resistance silicon substrate as taught by Chen to have a high-resistance silicon substrate in order to reduce the substrate losses, and to obtain a high electron mobility transistor with improved performance (Chen, ¶0002, ¶0017, ¶0028, ¶0048).
Regarding limitation “the element diffuses into the high-resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate”, it is noted that the above language is directed towards the process of making a p-type semiconductor region in the high-resistance silicon substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the element diffuses into the high- resistance silicon substrate to form a p-type 
Nevertheless, Lu discloses that during a high temperature growth of the compound layer (5) (Lu, 1A-1B, ¶0037), Al or Ga elements of the compound layer (5) would diffuse to dope a silicon substrate (2) p-type.
Regarding Claim 13, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) is a III-V group compound layer.
Regarding Claim 14, Lu in view of Chen discloses the semiconductor structure according to claim 13. Further, Lu discloses the semiconductor structure, wherein the III-V group compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) comprises a channel layer, and a barrier layer, but does not specifically disclose a back barrier layer, and an upper barrier layer. However, Chen teaches forming a power transistor comprising a high resistance silicon substrate (Chen, Fig. 1, ¶0002, ¶0013-¶0028, ¶0048-¶0068), and the III-V group compound layer (106/108) (Chen, Fig. 1, ¶0018-¶0022) comprising a channel layer (110), a barrier layer (112) over the channel layer (110), and a high resistance buffer layer (126) (Chen, Fig. 1, ¶0028) that acts as a back barrier layer for the channel layer (110) to reduce the substrate losses and to increase the soft breakdown voltage of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming the III-N heterostructure including an upper barrier layer on the channel layer on the high resistance silicon substrate including a high resistance buffer layer that acts as a back barrier layer for the channel layer as taught by Chen to have a back barrier layer, and an upper barrier layer in order to reduce the substrate losses and to increase the soft breakdown voltage of the device (Chen, ¶0002, ¶0017, ¶0028).
Regarding Claim 15, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu in view of Chen discloses the semiconductor structure, wherein the high-resistance silicon substrate (1) has a plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031).
Regarding Claim 16, Lu in view of Chen discloses the semiconductor structure according to claim 15. Further, Lu does not specifically disclose that a doping ion concentration of the plurality of n-type semiconductor regions is 1E14cm-3~ 1E20cm-3.  However, Lu teaches that a doping ion concentration of the plurality of n-type semiconductor regions (2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0037, ¶0035, ¶0033) is 1015cm-3~ 1016cm-3, and that regions (2a-2h) have alternating n- and p+ regions or alternating n+ and p- regions, and the particular doping concentrations and doping profiles are used to reduce the leakage current through the substrate. The claimed range overlap the range of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming a plurality of p-n junctions in the substrate having alternating n-type and p-type doping regions with optimized doping concentrations as taught by Lu to have a doping ion concentration of the plurality of n-type semiconductor regions that is 1E14cm-3~ 1E20cm-3 in order to efficiently reduce the leakage current through the substrate (Lu, ¶0011-¶0013, ¶0029, ¶0037).
Regarding Claim 17, Lu in view of Chen discloses the semiconductor structure according to claim 15. Further, Lu does not specifically disclose that a depth of each of the plurality of n-type semiconductor regions is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming a plurality of p-n m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Regarding Claim 18, Lu in view of Chen discloses the semiconductor structure according to claim 15. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1A, ¶0037, ¶0035, ¶0033) are in a shape of rectangular from cross-sectional view.
Regarding Claim 19, Lu in view of Chen discloses the semiconductor structure according to claim 15. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1B, ¶0037, ¶0035, ¶0033) are in a shape of separate rectangle structure from top view.
Regarding Claim 20, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a thickness of the space charge region is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a thickness of the space charge m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891